                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                         Case No. 8:21-cv-0391-T-33SPF

TOBIAS BACANER, M.D.; TOBIAS &
JILL BACANER REVOCABLE TRUST;
THEODORE FERGUSON, II; PARAGON
COMMUNITY HEALTHCARE, INC.;
COBALT PHARMACY, INC.; and
TIMOTHY FERGUSON,

            Defendants.
_______________________________________/

                                              ORDER

       Plaintiff United States of America has filed a Motion for Preliminary Injunction (Doc.

3), which the District Judge has referred to the undersigned for a report and recommendation

(Doc. 5). After consideration, it is hereby

       ORDERED:

       1. Plaintiff’s Motion for Preliminary Injunction (Doc. 3) shall be heard on April 6,

          2021, at 10:00 a.m., in Courtroom 11B of the Sam M. Gibbons United States

          Courthouse, 801 North Florida Avenue, Tampa, Florida. The hearing will be

          limited to the argument of counsel unless either party moves for the hearing to be

          evidentiary in nature. See L.R. 3.01(h). Any such motion for evidentiary hearing

          shall be filed no later than March 30, 2020. 1


1
  “While an evidentiary hearing is not always required before the issuance of a preliminary
injunction, ‘where facts are bitterly contested and credibility determinations must be made to
decide whether injunctive relief should issue, an evidentiary hearing must be held.’” Four
       2. No later than March 30, 2021, Defendants must file with the Court and deliver to

           the moving party, all counter or opposing affidavits, and briefs responsive to

           Plaintiff’s Motion for Preliminary Injunction. L.R. 6.02(c), M.D. Fla.; Fed. R. Civ.

           P. 6(c).

       3. All parties are directed to strictly comply with the procedures set forth in Local

           Rule 6.02 regarding Preliminary Injunctions, including Local Rule 6.01(a) and (b)

           incorporated therein. More specifically, Plaintiff is directed to comply with Local

           Rule 6.01(a)(5) by March 30, 2021, which requires its motion to be accompanied

           by a proposed order.

       ORDERED in Tampa, Florida on March 22, 2021.




Seasons Hotels & Resorts, B.V. v. Consorcio Barr, S.A., 320 F.3d 1205, 1211 (11th Cir. 2003) (citing
McDonald's Corp. v. Robertson, 147 F.3d 1301, 1312 (11th Cir.1998)).

                                                 2
